     Case: 1:20-cv-03281 Document #: 23 Filed: 06/19/20 Page 1 of 1 PageID #:319

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

XYZ Corporation
                                                        Plaintiff,
v.                                                                   Case No.:
                                                                     1:20−cv−03281
                                                                     Honorable Andrea R.
                                                                     Wood
The Partnerships and Unincorporated Associations
Identified on Schedule "A"
                                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 19, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing set for
6/23/2020 is stricken. Plaintiff's motion to extend the temporary restraining order [20] is
granted. The Court finds that good cause exists to extend the sealed temporary restraining
order entered 6/9/2020 [19] for an additional 14 days. The sealed temporary restraining
order shall expire on 7/7/2020. By 7/2/2020, Plaintiff shall either (1) file a motion for a
preliminary injunction, or (2) file a status report indicating how else Plaintiff intends to
proceed. Telephonic status hearing set for 7/7/2020 at [time]. To ensure public access to
court proceedings, members of the public and media may call in to listen to telephonic
hearings. The call−in number is (888) 557−8511 and the access code is 3547847. Counsel
of record will receive an email 30 minutes prior to the start of the telephonic hearing with
instructions to join the call. Persons granted remote access to proceedings are reminded of
the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of
court−issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
